DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
This Office Action is in response to communications filed on 12/30/2021. Claims 24-43 are pending for examination.
 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 
1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using webscreens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 24-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent 11,367,584. 
The following lists the comparison of the claims of the instant application with that of the conflict patent:  

Instant Application 17/694,492
U.S. 11,237,222

24. A system for monitoring the integrity of a plurality of ground conductors, the system comprising: an item to be grounded; a plurality of ground conductors each having a first portion electrically coupled to the item to be grounded and a second portion that is grounded; a plurality of sensor nodes, wherein each sensor node is associated with a different one of the plurality of ground conductors and includes a wireless transmitter configured to transmit wireless signals; a gateway configured to receive wireless signals from the wireless transmitters and transmit signals including information regarding the plurality of sensor nodes; and a user interface platform configured to access and simultaneously display the information regarding at least two of the plurality of sensor nodes on a single display device, wherein all of said plurality of sensor nodes are substantially identical, the user interface platform is configured to simultaneously display the same type of information for said at least two of the plurality of sensor nodes, and said same type of information comprises at least two of a battery life, a signal strength, and a status selected from a plurality of statuses.






25. The system of claim 24, wherein the user interface platform is configured to simultaneously display information regarding all of the plurality of sensor nodes.

26. The system of claim 24, wherein the wireless signals transmitted by the wireless transmitters include GPS coordinates and the user interface platform is configured to display weather information regarding said at least two of the plurality of sensor nodes based at least in part on said GPS coordinates.

27. The system of claim 24, wherein the user interface platform is configured to simultaneously display at least two cells, and the information regarding each one of said at least two of the plurality of sensor nodes is displayed in a different one of said at least two cells.










24. A system for monitoring the integrity of a plurality of ground conductors, the system comprising: an item to be grounded; a plurality of ground conductors each having a first portion electrically coupled to the item to be grounded and a second portion that is grounded; a plurality of sensor nodes, wherein each sensor node is associated with a different one of the plurality of ground conductors and includes a wireless transmitter configured to transmit wireless signals; a gateway configured to receive wireless signals from the wireless transmitters and transmit signals including information regarding the plurality of sensor nodes; and a user interface platform configured to access and simultaneously display the information regarding at least two of the plurality of sensor nodes on a single display device, wherein all of said plurality of sensor nodes are substantially identical, the user interface platform is configured to simultaneously display the same type of information for said at least two of the plurality of sensor nodes, and said same type of information comprises at least two of a battery life, a signal strength, and a status selected from a plurality of statuses.












28. The system of claim 24, wherein the user interface platform is configured to allow an operator to modify the operation of one or more of said at least two of the plurality of sensor nodes, and the gateway is configured to transmit a wireless signal to said one or more of said at least two of the plurality of sensor nodes so as to modify the operation of said one or more of said at least two of the plurality of sensor nodes as instructed by the operator.

29. The system of claim 28, wherein each one of said plurality of sensor nodes includes a motion sensor, each wireless transmitter is configured to transmit a “movement” signal to the gateway upon the motion sensor of the associated sensor node sensing movement above a threshold amount, and the user interface platform is configured to allow an operator to modify the threshold amount.

30. The system of claim 24, wherein each wireless transmitter is configured to transmit a “theft” signal to the gateway upon the associated sensor node detecting possible compromise of the integrity of the associated ground conductor, the user interface platform is configured to display an “alert” condition based at least in part on the “theft” signal, and at least one of the gateway, the user interface platform, and the plurality of sensor nodes is configured to alert an operator of the “alert” condition via text message, telephone call, and/or e-mail.

31. The system of claim 24, wherein the wireless transmitters are configured to transmit wireless signals via LoRaWAN protocol.

32. The system of claim 24, wherein each wireless transmitter is configured to periodically transmit “heartbeat” signals to the gateway to confirm the continued operation of the associated sensor node, the gateway and/or the user interface platform is configured to determine the absence of an expected “heartbeat” signal, and the user interface platform is configured to, upon it being determined that the wireless transmitter of said associated sensor node has failed to transmit the expected “heartbeat” signal, display a “warning” status indicating that the associated sensor node is not operating normally.

33. The system of claim 24, wherein the gateway is configured to transmit said signals including information regarding the plurality of sensor nodes to a cloud storage facility accessible by the user interface platform.

34. The system of claim 24, wherein the wireless signals transmitted by the wireless transmitters include GPS coordinates and the user interface platform is configured allow for an operator to cause a map showing the location of one or more of said at least two of the plurality of sensor nodes to be displayed by the user interface platform.

35. The system of claim 24, further comprising a video monitor associated with one of said at least two of the plurality of sensor nodes, wherein the user interface platform is configured to allow an operator to selectively cause footage from the video monitor to be displayed by the user interface platform.

36. The system of claim 24, wherein each one of said plurality of sensor nodes includes a motion sensor and a voltage sensor, each wireless transmitter is configured to transmit a “movement” signal to the gateway upon the motion sensor of the associated sensor node sensing movement above a threshold amount, each wireless transmitter is configured to transmit a “theft” signal to the gateway upon the voltage sensor of the associated sensor node sensing an unexpected voltage, and the user interface platform is configured to display an “alert” condition indicative of possible compromise of the integrity of the ground conductor associated with the associated sensor node upon the gateway receiving at least one the “movement” signal and the “theft” signal.

37. The system of claim 36, wherein the user interface platform is configured to display, as part of the “alert” condition, whether the gateway received only one of the “movement” signal and the “theft” signal for the associated sensor node or both the “movement” signal and the “theft” signal for the associated sensor node.

38. A system for monitoring the integrity of a ground conductor, the system comprising: an item to be grounded; a ground conductor having a first portion electrically coupled to the item to be grounded and a second portion that is grounded; and a sensor node comprising a battery; a first monitor wire electrically coupled to the first portion of the ground conductor; a second monitor wire electrically coupled to the second portion of the ground conductor; a voltage sensor configured to sense the voltage on the first and second monitor wires; and a wireless transmitter configured to transmit wireless signals including a “theft” signal and a “heartbeat” signal, wherein the “theft” signal is transmitted upon the voltage sensor sensing an unexpected voltage on the first and second monitor wires and the “heartbeat” signal is periodically transmitted to confirm the continued operation of the sensor node and includes information regarding the battery and the identity of the sensor node.

39. The system of claim 38, wherein the wireless transmitter is configured to transmit wireless signals via LoRaWAN protocol.

40. The system of claim 38, wherein the wireless signals transmitted by the wireless transmitter include GPS coordinates.

41. The system of claim 38, wherein the wireless transmitter is configured to receive wireless signals and/or the sensor node includes a wireless receiver that is separate from the wireless transmitter.

42. The system of claim 38, further comprising a motion sensor, wherein the wireless transmitter is configured to transmit a “movement” signal upon the motion sensor sensing movement above a threshold amount.

43. The system of claim 38, wherein the sensor node is configured to be in a “sleep” mode in which a circuit including the first and second monitor wires is open prior to association of the sensor node to the ground conductor.

1. A system for monitoring the integrity of a plurality of ground conductors, the system comprising: a fence; a plurality of ground conductors each having a first portion electrically coupled to the fence and a second portion that is grounded and at least partially positioned underground; a plurality of sensor nodes, wherein each sensor node is associated with a different one of the plurality of ground conductors and includes a wireless transmitter configured to transmit wireless signals, a power source electrically coupled to the wireless transmitter, a first monitor wire electrically coupled to the power source and to the first portion of the associated ground conductor, and a second monitor wire electrically coupled to the power source and to the second portion of the associated ground conductor; a grounding grid positioned underground and electrically coupled to at least one of the plurality of ground conductors; a gateway configured to receive wireless signals from the wireless transmitters and transmit signals including information regarding the plurality of sensor nodes; and a user interface platform configured to access and simultaneously display the information regarding at least two of the plurality of sensor nodes on a single display device, wherein all of said plurality of sensor nodes are substantially identical, and the user interface platform is configured to simultaneously display the same type of information for said at least two of the plurality of sensor nodes.

2. The system of claim 1, wherein the user interface platform is configured to simultaneously display information regarding all of the plurality of sensor nodes.

3. The system of claim 1, wherein the wireless signals transmitted by the wireless transmitters include GPS coordinates and the user interface platform is configured to display weather information regarding said at least two of the plurality of sensor nodes based at least in part on said GPS coordinates.

4. The system of claim 1, wherein the user interface platform is configured to simultaneously display at least two cells, the information regarding each one of said at least two of the plurality of sensor nodes is displayed in a different one of said at least two cells, the user interface platform is configured to display a status of each one of said at least two of the plurality of sensor nodes, the status is selected from a plurality of statuses, and each one of said plurality of statuses is indicated by a different cell appearance.

5. The system of claim 4, wherein each one of said plurality of statuses is indicated by a different cell color.


6. A system for monitoring the integrity of a plurality of ground conductors, the system comprising: a plurality of sensor nodes, wherein each sensor node is associated with a different one of the ground conductors and includes a wireless transmitter configured to transmit wireless signals; a gateway configured to receive wireless signals from the wireless transmitters and transmit signals including information regarding the plurality of sensor nodes; and a user interface platform configured to access and simultaneously display the information regarding at least two of the plurality of sensor nodes, wherein the user interface platform is configured to simultaneously display at least two cells, the information regarding each one of said at least two of the plurality of sensor nodes is displayed in a different one of said at least two cells, the user interface platform is configured to display a status of each one of said at least two of the plurality of sensor nodes, the status is selected from a plurality of statuses, each one of said plurality of statuses is indicated by a different cell appearance, and said plurality of statuses include an “idle” condition in which the sensor node has not yet been associated with one of said plurality of ground conductors and/or has not yet been activated, an “alert” condition in which the sensor node detects possible compromise of the integrity of the associated ground conductor, a “warning” condition in which the sensor node is not operating normally, but has not detected possible compromise of the integrity of the associated ground conductor, and a “normal operation” condition in which the sensor node is operating normally and has not detected possible compromise of the integrity of the associated ground conductor.


7. The system of claim 1, wherein the user interface platform is configured to allow an operator to modify the operation of one or more of said at least two of the plurality of sensor nodes, and the gateway is configured to transmit a wireless signal to said one or more of said at least two of the plurality of sensor nodes so as to modify the operation of said one or more of said at least two of the plurality of sensor nodes as instructed by the operator.

8. The system of claim 7, wherein each one of said plurality of sensor nodes includes a motion sensor, each wireless transmitter is configured to transmit a “movement” signal to the gateway upon the motion sensor of the associated sensor node sensing movement above a threshold amount, and the user interface platform is configured to allow an operator to modify the threshold amount.

9. The system of claim 1, wherein each wireless transmitter is configured to transmit a “theft” signal to the gateway upon the associated sensor node detecting possible compromise of the integrity of the associated ground conductor, the user interface platform is configured to display an “alert” condition based at least in part on the “theft” signal, and at least one of the gateway, the user interface platform, and the plurality of sensor nodes is configured to alert an operator of the “alert” condition via text message, telephone call, and/or e-mail.

10. The system of claim 1, wherein the wireless transmitters are configured to transmit wireless signals via LoRaWAN protocol.

11. The system of claim 1, wherein each wireless transmitter is configured to periodically transmit “heartbeat” signals to the gateway to confirm the continued operation of the associated sensor node, the gateway and/or the user interface platform is configured to determine the absence of an expected “heartbeat” signal, and the user interface platform is configured to, upon it being determined that the wireless transmitter of said associated sensor node has failed to transmit the expected “heartbeat” signal, display a “warning” status indicating that the associated sensor node is not operating normally.

12. The system of claim 1, wherein the gateway is configured to transmit said signals including information regarding the plurality of sensor nodes to a cloud storage facility accessible by the user interface platform.


13. The system of claim 1, wherein the wireless signals transmitted by the wireless transmitters include GPS coordinates and the user interface platform is configured allow for an operator to cause a map showing the location of one or more of said at least two of the plurality of sensor nodes to be displayed by the user interface platform.

14. The system of claim 1, further comprising a video monitor associated with one of said at least two of the plurality of sensor nodes, wherein the user interface platform is configured to allow an operator to selectively cause footage from the video monitor to be displayed by the user interface platform.

15. The system of claim 1, wherein each one of said plurality of sensor nodes includes a motion sensor and a voltage sensor, each wireless transmitter is configured to transmit a “movement” signal to the gateway upon the motion sensor of the associated sensor node sensing movement above a threshold amount, each wireless transmitter is configured to transmit a “theft” signal to the gateway upon the voltage sensor of the associated sensor node sensing an unexpected voltage, and the user interface platform is configured to display an “alert” condition indicative of possible compromise of the integrity of the ground conductor associated with the associated sensor node upon the gateway receiving at least one the “movement” signal and the “theft” signal.


16. The system of claim 15, wherein the user interface platform is configured to display, as part of the “alert” condition, whether the gateway received only one of the “movement” signal and the “theft” signal for the associated sensor node or both the “movement” signal and the “theft” signal for the associated sensor node.

17. The system of claim 1, wherein each power source comprises a battery; each sensor node includes a voltage sensor configured to sense a voltage on the associated first and second monitor wires; and each wireless transmitter is configured to transmit wireless signals including a “theft” signal and a “heartbeat” signal, with the “theft” signal being transmitted upon the associated voltage sensor sensing an unexpected voltage on the associated first and second monitor wires and the “heartbeat” signal being periodically transmitted to confirm the continued operation of the associated sensor node and including information regarding the life of the associated battery.







18. The system of claim 17, wherein each wireless transmitter is configured to transmit wireless signals via LoRaWAN protocol.

19. The system of claim 17, wherein the wireless signals transmitted by each wireless transmitter include GPS coordinates.

20. The system of claim 17, wherein each wireless transmitter is configured to receive wireless signals and/or each sensor node includes a wireless receiver that is separate from the wireless transmitter.

21. The system of claim 17, wherein each sensor nodes includes a motion sensor, and each wireless transmitter is configured to transmit a “movement” signal upon the associated motion sensor sensing movement above a threshold amount.

22. The system of claim 17, wherein each sensor node is configured to be in a “sleep” mode in which a circuit including the associated first and second monitor wires is open prior to association of the sensor node to the corresponding ground conductor.

23. The system of claim 17, wherein each battery comprises an industrial lithium battery.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant applications are obvious variation/modification of the claims of the conflict patent.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Liu Zhe et al., (CN 202748892 English Translation for CN 202748892U) teaches a system with an auxiliary cable whose two ends are respectively connected with a grounding cable and an alarm host computer. An alarm signal from the alarm host computer is transmitted to a terminal device through a wireless communication module.

Bai et al. (U.S. Patent Application Pub.2015/0213706) teaches plural sensors being attached to a facility concerned in order to automatically decide based on a monitoring criterion set for each of the sensors whether the facility or plant is normal or abnormal.

Ortiz et al. (U.S. Patent Application Pub. 2002/0181178) teaches a processor coupled to an input means being operable to perform the steps of analyzing the current and voltage levels in light circuits in real time by comparing the data with known parameters. The system includes a plurality of ground wire test circuits for continuous surveillance of ground wire continuity. A communication means coupled to the processor allows data to be transmitted to a remotely located external processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684         


					/QUAN ZHEN WANG/                                                           Supervisory Patent Examiner, Art Unit 2684